conditions of reinstatement already imposed or which may hereafter be
                imposed.
                            On August 11, 2015, this court entered an order directing
                various active attorneys to show cause why this court should not grant the
                Board's petition to change their status from active to CLE suspended and
                to condition their right to be reinstated upon full compliance with SCR
                213. That order also directed various inactive or suspended members of
                the State Bar to show cause why this court should not grant the Board's
                petition to condition their rights to be reinstated to active status upon full
                compliance with SCR 213, in addition to any condition of reinstatement
                already imposed or which may hereafter be imposed.
                            On August 14, 2015, August 20, 2015, September 2, 2015,
                September 3, 2015, September 14, 2015, September 15, 2015, September
                18, 2015, September 21, 2015, September 24, 2015, October 2, 2015,
                October 5, 2015, and October 22, 2015, the Board submitted documents
                entitled "Consent to Dismissal," informing this court that the following
                attorneys have satisfied the requirements set forth in SCR 205 through
                215 or should otherwise be dismissed:


                                         Neil A. Ackerman
                                         James G. Allen
                                         Kathleen E. Alp arce
                                         Naomi R. Arin
                                         Jennifer V. Willis-Arledge
                                         E. Breen Arntz
                                         Eleonora Bainer
                                         Layne F. Barney
                                         Bryan J. Blehm
                                         Rebekkah B. Bodoff
                                         Nicholas A. Boylan
                                         Byron F. L. Browne
                                         Ellen Callahan
SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
Scott Michael Cantor
Erika Contreras
Aaron R. Dean
James S. Dilbeck
Yvette Y. Freedman
Robert A. Freeman
Alfonso E. Garcia
Jeffery Scott Geen
Elana F. Greer
William C. Horne
Shawn R. Huggins
Terry L. Hutchinson
James E. Irvin
Jake D. Kelsey
Frank Kocka
Simon A. Kubiak
Eran Lagstein
Shirley D. Lindsey
Coleen H. Lowe
Mary N. Madrid Huck
Thomas J. Moskal
Roy L. Nelson, III
John A. O'Hara
John T. Oblad
 Shannon M. Phillips
 Carl F. Piazza
 Michael R. Pontoni
 Martin R. Pryblski
 Andrew L. Rempfer
 Peter N. Reynolds
 James R. Rosenberger
 Michael W. Sanft
 Corbett Benjamin Scroggins
 Kevin C. Sewell
 J. Robert Smith
 John V. Spilotro
 Patrice Stephenson-Johnson
 William A. Swafford
 Nicole N. Ting
 Philip J. Trenchak
 Matthew R. Vannah


            3
                                        Penny Lee Wheat
                                        Randall R. Wilson
                                        Mark E. Wood
                                        Corinne L. Wurm

                Accordingly, we conclude that the respondent attorneys listed above have
                completed the continuing legal education requirements set forth in SCR
                205 through 215, and are therefore not subject to suspension pursuant to
                SCR 215(5). We therefore dismiss the Board's petition with prejudice as
                to each of them.
                            The following active attorneys failed to respond to our show
                cause order entered August 11, 2015. Accordingly, we grant the Board's
                petition as to the following attorneys. Their status shall be changed to
                CLE suspended pursuant to SCR 212(5). Further, the following attorneys
                must comply with SCR 115 within the time limits set forth in that rule'
                and their rights of reinstatement shall be conditioned upon full compliance
                with SCR 213:


                                        Gary T. Ashman
                                        Andras F. Babero
                                        Ian G. Bagger
                                        Sean L. Brohawn
                                        Jonathan E. Brown
                                        Isaac C. Byrd
                                        Michael W. Caspino
                                        Thomas C. Cook
                                        Cameron D. Davis
                                        Timothy Richard Donovan
                                        Andy L. Edmondson
                                        Michael E. Eisner
                                        Tyler H. Fair


                "See SCR 212(5).


SUPREME COURT
        OF
     NEVADA
                                                     4
(0) 1947A
                                       Jared C. Fields
                                       Sean P. Flanagan
                                       Tony F. Graf, Jr.
                                       Easton K. Harris
                                       Sarah E. Henninger
                                       Shauna M. Hughes
                                       Daniel A. Ingrassia
                                       Susan L. Johnson
                                       Nancy Lord
                                       James B. MacRobbie
                                       Eric C. McAllister 2
                                       Mitchell F. Mildon
                                       Douglas E. Miles
                                       Forest D. Morgan, III
                                       Peter S. Myers
                                       Jay A. Odum3
                                       Julie K. Parker
                                       John David L. Pearce
                                       Jeremiah Pendleton
                                       Jillian Prieto
                                       John C. Pytel
                                       Donna M. Rutter
                                       Brian R. Schwechter4
                                       Joseph Mark Shockley
                                       Ann L. Thomas
                                       Jason B. Trauth




                      2At   the time the Board filed the petition, it identified Mr.
                McAllister's status as inactive; however, our records indicate his current
                status is active.

                      3At the time the Board filed the petition, it identified Mr. Odum's
                status as inactive; however, our records indicate his current status is
                active.

                      4At   the time the Board filed the petition, it identified Mr.
                Schwechter's status as inactive; however, our records indicate his current
                status is active.


SUPREME COURT
        OF
     NEVADA


(0) I947A
                                         Timothy R. Treffinger
                                         Viterbo L. Valera
                                         Richard L. Vitali
                                         Blake E. Wilson
                                         Jason P. Wood

                            The following attorneys failed to respond to our show cause
                order entered August 11, 2015. At the time the Board filed the petition, it
                identified them as active attorneys. However, our records indicate that
                their current status is not active because, subsequent to the filing of the
                petition, they were transferred to inactive status or suspended for dues,
                discipline, or non-compliance. Accordingly, we grant the Board's petition
                as to the following attorneys:

                                         Jeffrey P. Aylward
                                         John C. Brown
                                         Layne J. Butt
                                         Jeffrey D. Conway
                                         William J. Crock
                                         Stanley R. Escalante
                                         G. Asa Ginapp
                                         Keith E. Gregory
                                         Tracey L. Itts
                                         Jan Paul Koch
                                         Ryan A. Mendenhall
                                         Gianna Maria E. Orlandi
                                         Nancy M. Vu
                                         Jonathan R. Wallner

                In addition to their current status as being inactive or suspended for dues,
                discipline, or non-compliance, their status shall also be that of CLE
                suspended pursuant to SCR 212(5). Their right to be reinstated to the
                active practice of law shall be conditioned upon full compliance with SCR
                212(5) and SCR 213, in addition to any conditions of reinstatement


SUPREME COURT
        OF
     NEVADA
                                                      6
(0) 1947A
imposed as a result of their status as inactive or suspended for dues,
discipline, or non-compliance.
              It is so ORDERED.



                                            , C.J.
                        Hardesty



Parraguirre



Cherry                                 Saitta



Gibbons




                                   7
                cc: Laura Bogden, Executive Director,
                            Board of Continuing Legal Education
                      Jenny D. Hubach, Chair, Board of
                            Continuing Legal Education
                      Kimberly K. Farmer, Executive Director
                            State Bar of Nevada/Las Vegas
                      Stan Hunterton, Bar Counsel, State Bar of
                            Nevada/Las Vegas
                      Mary Jorgensen, Member Services Coordinator,
                            State Bar of Nevada/Las Vegas
                      All respondent attorneys




SUPREME COURT
        OF
     NEVADA
                                                   8
(0) 1947A